




Exhibit 10.7


Summary of New Jersey Resources Corporation Non-Employee Director Compensation
 
 
 
 
Annual Cash Retainer Fee (All independent directors except Lead Director):
 
$68,000
 
Annual Cash Retainer- Lead Director
 
$78,000
 
Annual Equity Retainer (in common stock equivalent)†
 
$71,000
 


Annual Retainer for Committee Chairs:
 
 
 
Audit Committee Chair:
 
$22,000
 
Executive Committee Chair:
 
$10,000
 
Leadership Development and Compensation Committee Chair:
 
$16,000
 
Nominating/Corporate Governance Committee Chair:
 
$11,000
 
 
 
 
 
Annual Retainer - Committee Member:
 
 
 
Audit Committee
 
$12,000
 
Leadership Development and Compensation Committee
 
$6,000
 
Nominating/Corporate Governance Committee
 
$6,000
 
 
 
 
 
Annual Retainer for Subsidiary Board Lead Director*
 
$5,000
 
Annual Retainer- Subsidiary Board Member
 
$9,000
 



In the event of extraordinary circumstances resulting in an excessive number of
Board or Committee meetings beyond the typical number of meetings of a Board or
Committee in a given year, the Board retains discretion to pay an additional per
meeting fee of $1,500 to each attending non-employee director that is a member
of such Board or Committee.
† The number of shares to be based upon the closing price of a share of the
Company’s common stock on the date of the grant.
*Subsidiary Boards include New Jersey Natural Gas, NJR Energy Services, NJR
Clean Energy Ventures, NJR Clean Energy Ventures II and NJR Energy Investments.
**Subsidiary Board Member Annual Retainers and any additional meeting fees are
based upon each member only being compensated for one meeting when joint Boards
of Directors meetings occur.






